Citation Nr: 1431528	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome (PFS), left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 18, 1997 to August 12, 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2011, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In a statement in support of claim received in March 2011, the Veteran requested that his claims file be transferred from the Muskogee, Oklahoma VARO to the Boise, Idaho VARO.

This case was previously before the Board in November 2011 and December 2013 and remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a January 2014 Compensation and Pension (C&P) examination, the VA examiner opined that "[i]n my medical opinion, the majority of the [V]eteran's current symptoms are related to his [April] 2012 [injury] which caused the fibular head fracture... The [degenerative joint disease of the left knee] commented on in the diagnosis section is less likely than not related to the [V]eteran's [service connected] patellofemoral syndrome as it involved a different part of the knee and is more likely than not related to the [V]eteran's body habitus and aging effects."  The VA examiner never opined or determined if the Veteran's service-connected PFS, left knee, caused the Veteran's April 2012 fall.  Even if the Veteran's service-connected PFS, left knee, did not cause his April 2012 fall, the VA examiner never opined or discussed if the damage to the Veteran's knee was aggravated as a result of his PFS, left knee.  Finally, the VA examiner never discussed which symptoms were attributable to the Veteran's service-connected PFS, left knee, and which were related to his April 2012 injury.  As such, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his PFS, left knee.  All requests for records and responses must be associated with the claims folder.

2. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the January 2014 C&P examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the January 2014 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to address the following:

a. Indicate all symptoms attributable to the service-connected PFS, left knee.  If possible, the examiner is requested to differentiate the symptoms of the Veteran's PFS, left knee, with those of his April 2012 fall which led to a fibular head fracture and degenerative joint disease (DJD) of the left knee.  If it is possible to differentiate such, the VA examiner is requested to only consider symptoms of the Veteran's service-connected PFS, left knee, in his or her examination report.

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's April 2012 fall, which led to a fibular head fracture and DJD, was caused by his service-connected PFS, left knee.  The VA examiner should take into consideration the Veteran's contention that his knee would sometimes "buckle."

c. If the examiner determines that the Veteran's PFS, left knee, did not cause the April 2012 fall, whether it is at least as likely as not (50 percent probability or more) that the injury that the Veteran had as a result of the fall was aggravated by his PFS, left knee. The examiner is informed that for VA purposes, aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the baseline before the onset of the aggravation.  

A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



